Citation Nr: 1506401	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-08 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for a cardiac disability (claimed as hypertensive heart disease), to include as secondary to a service connected pulmonary disability.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran testified at a video conference hearing before the Board in May 2014.  

In August 2014, the Board remanded the Veteran's claim for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claim can be reached.  

The Board remanded the Veteran's claim, in part, to obtain an etiology opinion with regard to the claimed heart disease.  Specifically, the examiner was requested to provide an opinion as to whether the Veteran's claimed heart disease was either caused or aggravated by a service-connected pulmonary disability.  

The Veteran was afforded a VA examination in September 2014.  The examiner diagnosed hypertension and opined that it was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner indicated that there was no specific etiology for hypertension and it appeared to be essential hypertension.  The examiner did not provide any opinion with regard to whether the diagnosed hypertensive heart disease was caused or aggravated by a service-connected pulmonary disability.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, another examination with etiology opinion should be obtained.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion as to the etiology of the Veteran's heart disability.  If an opinion cannot be provided without an examination, one should be provided.  A complete rationale should be provided for any opinion expressed.  The examiner should indicate whether it is at least as likely as not (50 percent or greater) that the Veteran's heart disability (claimed as hypertensive heart disease) was either caused or aggravated (meaning made permanently worse) by his service connected pulmonary disability.  If the examiner concludes that the heart disability was aggravated by the pulmonary disability, the examiner should indicate a baseline level of heart disease prior to the aggravation. 

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



